[POSTEC Logo] Bill To: AT5343 Shop Rite 55 Hannah Way Rossville, GA Ship To: IBM SurePOS undle 5 Lane Pricing IR-V3-SSB w/ BR Data February 6, 2009 Description AT5343 Shop Rite Chatsworth, GA List Price Discounted Price to Retailer IBM SurePOS $ 39,797 $ 21,246 POS Peripherals, Programming, Installation and Training $ 26,685 $ 18,180 Total Front End System: $ 66,482 $ 39,396 Back Office System $ 22,306 $ 21,396 EPS Firewall System $ 5,685 $ 5,685 Total Investment without Bundled Discounts to Retailer $ 94,473 Total Investment including Bundled Discounts to Retailer $ 66,477 Total Savings on Investment by Purchasing Bundle $ (27,996 ) Less NCR Hardware Trade-in: 1,500 $ (7,500 ) NET INVESTMENT: $ 58,977 *One Year Warranty on IBM SurePOS ACE System *Applicable
